Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Turocy (Reg. No.: 36952) on 10 September 2021.
The application has been amended as follows: 

1. (currently amended) A method of registration and access control of identity for third-party certification, comprising steps of: 
	a) in a registration mode, controlling a user-end computer apparatus to retrieve an identity image of an identity document of a user, wherein the identity image is obtained by photographing an identity data page in the identity document using an image-capturing module; 
	b) executing an optical character recognition process and an identity analysis process so as to obtain analyzed identity data; 
	c) retrieving embedded identity data from the identity document using a communication module of the user-end computer apparatus; 
	d) if the analyzed identity data and the embedded identity data are at least partially matched with each other, according to at least one of the analyzed identity data and the embedded identity data, configuring and registering the identity data of the user; 

	f) when the user passes the identity verification, according to the identity data of the user and the identity-access request, generating and returning return identity data to the request-end computer apparatus, 
	wherein the analyzed identity data includes a variety of analyzed field data; and the step d) comprises steps of: 
	d1) executing an encryption process of the field data of the analyzed identity data so as to generate analyzed ciphertext data; and 
	d2) when the analyzed ciphertext data and the embedded ciphertext data of the embedded identity data are determined matched with each other, determining that the analyzed identity data and the embedded identity data are matched with each other; and 
	performing identity registration according to a user's identity data by one of:  
		encrypting the user's identity data into ciphertext identity data, and uploading the ciphertext identity data to a block chain or a cloud server; 
		encrypting the user's identity data into ciphertext identity data using a security module of the user-end computer apparatus, and storing the ciphertext identity data in the storage module of the user-end computer apparatus; or
		transmitting the user's identity data to a computing unit of a user's identity registration card through the communication module so as to encrypt and store the user's identity data in the computing unit.

	4. (cancelled) 

	5. (currently amended) The method of claim [[4]] 1, wherein the embedded identity data includes a variety of embedded field data, and the step d) further comprises steps of: 
	d3) according to the embedded field data, configuring the field data of the identity data of the user; and 
	d4) registering the identity data of the user. 
Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
	The claims are directed to novel and non-obvious methods of registration and access control of identity for third-party certification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435